DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is currently pending in application 17/067,246.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,810,695. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for safety monitoring, prediction, and communication by a user.
US 17/067246
US 10,810,695
Claim 1
A non-transitory storage medium having stored thereon logic, the logic being executable by one or more processors to perform operations including: 
analyze data received from a first source; 
generate a report based on the data, the report containing event information associated with at least one event occurring at a first location, the event information assembled in a standardized format; 
access stored information in a database to determine whether (1) the report corresponds to a known incident, or (2) the report corresponds to a new incident; 
responsive to determining the report corresponds to a known incident, determine whether the report includes new information regarding the known incident and responsive to determining the report includes new information regarding the known incident, supplement existing incident information in the database that corresponds to the known incident with the new information regarding the known incident to generate updated existing incident information; 
responsive to determining the report corresponds to a new incident, generate new incident information regarding the new incident for storage in the database; and 
responsive to (i) supplementing the stored information or (ii) generating the new incident information, generate a location-score for the first location based at least in part on the updated existing incident information or the new incident information.

Claim 1
A non-transitory storage medium having stored thereon logic, the logic being executable by one or more processors to perform operations including: 
receive data, from a first source being an electronic device by a security engine operating at a first server device, over a first wireless communication, wherein the data includes at least location information indicating a first location derived from an electronic sensor of the electronic device; 
analyze, by the security engine, the data received from the first source; 
generate, by the security engine, a report based on the data, the report containing event information associated with at least one event occurring at the first location, the event information assembled in a standardized format; 
access, by the security engine, stored information in a database to determine whether (1) the report corresponds to a known incident, or (2) the report corresponds to a new incident; 
responsive to determining the report includes new information corresponding to a known incident, supplement, by the security engine, existing incident information in the database that corresponds to the known incident with the new information regarding the known incident to generate updated existing incident information; 
responsive to determining the report corresponds to a new incident, generate new incident information regarding the new incident for storage in the database; 
responsive to (i) supplementing the stored information, or (ii) generating the new incident information, generate, by the security engine, a location-score for the first location based at least in part on the updated existing incident information or the new incident information, wherein generating the location-score is performed through machine-learning techniques in accordance with weighted values of events corresponding to a geographic region surrounding the first location; and 
transmit, via a second wireless communication, the location-score to a network device, the network device configured to (i) stored on non-transitory, computer-readable medium therein a safety profile corresponding to a user, and (ii) apply the safety profile to the location-score to generate a custom location-score personalized to the user according to the safety profile such that results of application of the safety profile remain on the network device enabling contents of the safety profile to remain unknown to the security engine, wherein the custom location-score is configured for display on a display screen of the network device.




Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claim 1 is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claim 1 is directed toward a computer program product having computer-readable tangible storage media (article of manufacture).  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claim 1 is directed toward the judicial exception of an abstract idea.  Independent claim 1 are directed specifically to the abstract idea of safety monitoring, prediction, and communication by a user.  
Regarding independent claim 1, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A non-transitory storage medium having stored thereon logic, the logic being executable by one or more processors to perform operations including: 
analyze data received from a first source; 
generate a report based on the data, the report containing event information associated with at least one event occurring at a first location, the event information assembled in a standardized format; 
access stored information in a database to determine whether (1) the report corresponds to a known incident, or (2) the report corresponds to a new incident; 
responsive to determining the report corresponds to a known incident, determine whether the report includes new information regarding the known incident and responsive to determining the report includes new information regarding the known incident, supplement existing incident information in the database that corresponds to the known incident with the new information regarding the known incident to generate updated existing incident information; 
responsive to determining the report corresponds to a new incident, generate new incident information regarding the new incident for storage in the database; and 
responsive to (i) supplementing the stored information or (ii) generating the new incident information, generate a location-score for the first location based at least in part on the updated existing incident information or the new incident information.

As the underlined claim limitations above demonstrate, independent claim 1 is directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claim 1 fails to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “database”, and a “non-transitory storage medium” having stored thereon logic, the logic being executable by one or more “processors”. However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   

Regarding Step 2B, 
Claim 1 fails to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “database”, and a “non-transitory storage medium” having stored thereon logic, the logic being executable by one or more “processors”. However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Therefore, since there are no limitations in the claim 1 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claim 1 is rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by (B4).
As per independent Claim ???, ??? discloses a non-transitory storage medium having stored thereon logic, the logic being executable by one or more processors to perform operations including: 
analyze data received from a first source; 
generate a report based on the data, the report containing event information associated with at least one event occurring at a first location, the event information assembled in a standardized format; 
access stored information in a database to determine whether (1) the report corresponds to a known incident, or (2) the report corresponds to a new incident; 
responsive to determining the report corresponds to a known incident, determine whether the report includes new information regarding the known incident and responsive to determining the report includes new information regarding the known incident, supplement existing incident information in the database that corresponds to the known incident with the new information regarding the known incident to generate updated existing incident information; 
responsive to determining the report corresponds to a new incident, generate new incident information regarding the new incident for storage in the database; and 
responsive to (i) supplementing the stored information or (ii) generating the new incident information, generate a location-score for the first location based at least in part on the updated existing incident information or the new incident information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over deCharms (US 9,014,661 B2) in view of Franco et al. (US 8,024,330 B1).
As per independent Claim 1, deCharms discloses a non-transitory storage medium having stored thereon logic, the logic being executable by one or more processors to perform operations including: 
analyze data received from a first source; generate a report based on the data, the report containing event information associated with at least one event occurring at a first location, the event information assembled in a standardized format (Figs.5F-9, C14, C44-C46); 
access stored information in a database to determine whether (1) the report corresponds to a known incident, or (2) the report corresponds to a new incident (Figs.5F-9, C2-C5, C44-C46); 
responsive to determining the report corresponds to a new incident, generate new incident information regarding the new incident for storage in the database (C44-C46); and 
responsive to (i) supplementing the stored information or (ii) generating the new incident information, generate a location-score for the first location based at least in part on the updated existing incident information or the new incident information (Figs.5F-9, C2-C5, C14, C44-C46).
DeCharms fails to expressly disclose responsive to determining the report corresponds to a known incident, determine whether the report includes new information regarding the known incident and responsive to determining the report includes new information regarding the known incident, supplement existing incident information in the database that corresponds to the known incident with the new information regarding the known incident to generate updated existing incident information.
However, Franco teaches accessing stored information in a database to determine whether (1) the report corresponds to a known incident, or (2) the report corresponds to a new incident; responsive to determining the report corresponds to a known incident, determine whether the report includes new information regarding the known incident and responsive to determining the report includes new information regarding the known incident, supplement existing incident information in the database that corresponds to the known incident with the new information regarding the known incident to generate updated existing incident information (Figs.2-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included responsive to determining the report corresponds to a known incident, determine whether the report includes new information regarding the known incident and responsive to determining the report includes new information regarding the known incident, supplement existing incident information in the database that corresponds to the known incident with the new information regarding the known incident to generate updated existing incident information, as disclosed by Franco in the system disclosed by deCharms, for the advantage of providing a method/system of  tracking incident data, with the ability to more effectively and efficiently managed the tracked/ saved incident data, through a multitude of database management techniques and methods (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 22, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629